     Case 3:12-cr-00236-GPC Document 2301 Filed 11/16/20 PageID.19444 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    PABLO FRANCO,                                      Case No.: 3:19-cv-493-GPC
                                       Petitioner,       Related Case No.: 3:12-cr-236-GPC
12
13    v.                                                 ORDER GRANTING PETITIONER’S
      UNITED STATES OF AMERICA,                          MOTION TO VACATE JUDGMENT
14
                                                         AND FILE RESPONSE TO
15                                   Respondent.         GOVERNMENT’S OPPOSITION
                                                         [Dkt. No. 2300.]
16
17
           On October 22, 2020, the Court issued an order denying Petitioner’s motion to
18
     vacate, set aside, or correct sentence pursuant to 28, U.S.C. § 2255 and entered judgment.
19
     (Dkt. No. 2299.) On November 13, 2020, Petitioner essentially filed a request under
20
     Federal Rule of Civil Procedure (“Rule”) 60(b) seeking to vacate the Court’s judgment in
21
     order to allow him to file a response to the government’s opposition. (Dkt. No. 2300.)
22
           Rule 60(b) grants the court with discretion and the equitable power “to vacate
23
     judgments whenever such action is appropriate to accomplish justice.” Gonzalez v. Crosby,
24
     545 U.S. 524, 542 (2005). “A party is entitled to relief under Rule 60(b)(6) where
25
     extraordinary circumstances prevented him from taking timely action to prevent or correct
26
     an erroneous judgment.” Hamilton v. Newland, 374 F.3d 822, 825 (9th Cir. 2004)
27
     (alteration and citations omitted).
28
                                                     1

                                                                                    3:19-cv-493-GPC
     Case 3:12-cr-00236-GPC Document 2301 Filed 11/16/20 PageID.19445 Page 2 of 2



 1         Petitioner explains that, in April 2020, a Tornado struck and destroyed his facility
 2   and he had to be transported to FCI Lewisburg. (Id.) Then after arriving to FCI Lewisburg,
 3   the facility has been on either full COVID-19 lockdown or his movement has been
 4   extremely restricted due to COVID-19. (Id.) Due to this situation, he never received the
 5   Government’s response that was filed on June 14, 2020 and did not have the opportunity
 6   to file a reply. Furthermore, Petitioner has not received his personal property including his
 7   legal papers. (Id.) In light of these extraordinary circumstances that are outside of
 8   Petitioner’s control, the Court GRANTS Petitioner Rule 60(b) relief, and hereby ORDERS:
 9         1.     The Clerk of Court shall send Petitioner a copy of Respondent’s opposition
10   filed on June 14, 2020, (Dkt. No. 2277).
11         2.     Petitioner shall file a reply to Respondent's responsive memorandum on or
12   before January 8, 2021.
13         IT IS SO ORDERED.
14   Dated: November 13, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2

                                                                                    3:19-cv-493-GPC
